         Case 1:19-cr-03202-WJ Document 24-1 Filed 04/02/20 Page 1 of 6



                                          March 30, 2020
VIA EMAIL

 United States Marshal Service
 District of New Mexico-Albuquerque


       Re:     Request of CoreCivic, Inc.

        On behalf of CoreCivic, Inc. (“CoreCivic”), I write in response to a request seeking
information regarding CoreCivic’s plans and procedures to prepare for and prevent the spread of
novel coronavirus (COVID-19) among detainees, including those housed at the Cibola County
Correctional Center. As a company that has partnered with the U.S. government for more than 30
years, CoreCivic is committed to assisting your inquiry and protecting the health and safety of its
employees, the people entrusted to its care at each of its facilities, and the surrounding
communities.

         As such, in response to the COVID-19 pandemic, CoreCivic has implemented several
additional precautionary and preventative actions to diminish its potential impact on the facility,
its staff, and the detainees entrusted to its care. Such steps include, recommended actions from the
Centers for Disease and Control and the New Mexico Department of Health. In addition to those
helpful recommendations, the facility has implemented additional measures based on pragmatic
and proactive preventative action, such as, but not limited to;

   •   Monitoring all persons entering the facility for signs/symptoms associated with COVID-
       19.

   •   Sanitizing transportation vehicles

   •   Instituting social distancing within the facility.

   •   Broadcasting information regarding enhanced hygiene techniques

   •   Providing Town Halls to disseminate new schedules and guidance

   •   Monitoring detainee symptoms, and increasing disinfectant procedures.

   •   Developing plans and additional precautions to handle staffing shortages should they arise
       during the COVID-19 pandemic.

         In addition to the preventative measures, Cibola County Correctional Center is prepared
to manage, any cases of COVID-19. The medical unit at Cibola County Correctional Center
includes state-of-the-art equipment and two negative pressure rooms to assist in managing
infectious diseases.

       Beyond the steps taken at Cibola County Correctional Center. CoreCivic has taken
additional company-wide steps with respect to COVID-19, including implementing a Coronavirus
Medical Action Plan for each of our facilities; educating facility staff and inmates about the



                                                                                                  1
          Case 1:19-cr-03202-WJ Document 24-1 Filed 04/02/20 Page 2 of 6



symptoms of the disease and enhanced hygiene practices to prevent its spread; ordering test kits
for COVID-19; strengthening the medical intake process to identify those at high risk of being
infected with or contracting COVID-19; and planning for staffing (including food service and
medical) and housing contingencies if any member of the facility population or staff is diagnosed
with COVID-19. CoreCivic has also created a website to communicate information about
COVID-19. In order to provide clear information to the families of those individuals who are
detained in our facilities, this website lists the facilities where social visitation has been suspended
at the request of federal, state, or local partners. A link to the CoreCivic website for COVID-19 is
available here: https://www.corecivic.com/en-us/information-on-covid-19.

        In addition to carrying out the infectious disease program mandated by the policy and
taking numerous actions company-wide, CoreCivic also has implemented the steps recommended
by different government partners to address the COVID-19 pandemic. CoreCivic is in frequent
communication with its partners to adhere with guidance and institute new procedures to slow the
spread of COVID-19. CoreCivic, at its partner's direction, has taken a number of actions to reduce
the spread of COVID-19 in facilities including suspending social visitation and instituting
increased screening of detainees in line with CDC guidance.

       CoreCivic is actively engaged with its federal, state, and local partners, as well as the
relevant public health agencies, to monitor the spread of COVID-19 and implement any additional
precautionary measures its partners choose to take to combat this disease. We appreciate our
conversations with your staff and please do not hesitate to contact us if you have any questions.

                                               Sincerely,




                                                Luis Rosa Jr., Warden
       Case 1:19-cr-03202-WJ Document 24-1 Filed 04/02/20 Page 3 of 6



                      COVID 19 Action Questionnaire
Facility Name and Address: Core Civic- Cibola County Correctional Center
200 Cibola Loop, Milan NM 87020
Name and Title - Facility POC: Don Douglas, H.S.A
Is Medical care provided by ICE/IHSC, an IGSA or a Contract? CoreCivic


  1. Declarant Name and degrees/certifications: Don Douglas, BA BS MGT


  2. Employment Title, date started, very brief work hx: Health Services
     Administrator, December 2019, nursing duties, administrator duties

  3. Description of current duties - In current position, I am the administrator,
     responsible supervisor of the medical, mental health, and dental
     departments

  4. Is each detainee screened for disabilities upon admission? Yes

        a. By whom? (medical professional, disability coordinator, etc) Nursing
           staff

        b. Are identified disabilities further evaluated and reasonable
           accommodations provided as medically appropriate? Yes

  5. What medical intake screenings do intake detainees receive?

        a. During intake medical screenings, are detainees assessed for fever and
           respiratory illness? Yes, immediately after disembarking the
           transportation vehicle.

        b. Are they asked to confirm if they have had close contact with a person
           with laboratory-confirmed COVID-19 in the past 14 days? Yes

        c. Are they asked whether they have traveled from or through area(s)
           with sustained community transmission in the past two weeks? Yes
     Case 1:19-cr-03202-WJ Document 24-1 Filed 04/02/20 Page 4 of 6




6. Will the detainee’s responses and the results of these assessments dictate
   whether to monitor or isolate the detainee? Yes

      a. Will those detainees who present symptoms compatible with COVID-
         19 be placed in isolation, where they will be tested? Yes

      b. If testing is positive, will they remain isolated and treated? Yes


      c. In case of any clinical deterioration, will they be referred to a local
         hospital? Yes

7. In cases of known exposure to a person with confirmed COVID-19, are
   asymptomatic detainees placed in cohorts? Yes

      a. Are detainees diagnosed with any communicable disease who require
         isolation placed in an appropriate setting in accordance with CDC or
         state and local health department guidelines? Yes

8. What are the facilities medical capabilities?

      a. Does the facility hold male and female detainees? USMS (M/F)/ICE
         (MALE)/Cibola County (M/F).

      b. Do detainees have daily access to sick call in a clinical setting? Yes

      c. Does the facility have an infirmary? No

      d. Is there access to Specialty Care? Yes

      e. Is there access to Hospital Care? Yes

9. Is there COVID19 screening, testing, treatment? Yes, symptom treatment

10. Please provide COVID 19 data
     Case 1:19-cr-03202-WJ Document 24-1 Filed 04/02/20 Page 5 of 6



             i. How many suspected cases of COVID-19 in the facility to
                date? None. How many are USMS detainees? None

            ii. Where are they housed and how is it addressed? N/A

            iii. How many confirmed cases of COVID-19? How many are
                 USMS detainees? None

            iv. Where are they housed and how are they treated? N/A


11. Are USMS detainees in units separated from the inmate population? Yes

12.Does the facility have populations within its approved capacities? Is it
   overcrowded? Yes, the facility has populations within approved
   capacities. It is not overcrowded.

13.Has the facility increased sanitation frequency and thoroughness? Yes what
   is being done? The facility has increased sanitation and frequency. In
   addition to normal processes, the facility is sanitizing all living spaces
   during counts and an on-going basis.

14.What sanitation supplies are provided to staff and detainees? (disinfectants,
   hand sanitizer, soap, masks, etc) Detainees have daily access to multiple
   approved cleaners to include disinfectant, soap, and PPE as required by
   the SDS and/or circumstance.

15.Are social visits restricted and if so how? Yes. The social visitation
   program is currently cancelled.

16.Are legal visits restricted and if so how? No access restrictions. Provisions
   are in place to provide additional protections to attorneys and clients.

17.Are there other restrictions to implement social distancing such as
   gatherings, tours, etc? Yes. Detainees are being encouraged to practice
   social distancing in their housing units. Gathering of five, or more
       Case 1:19-cr-03202-WJ Document 24-1 Filed 04/02/20 Page 6 of 6



      detainees, outside the units is discouraged. Formal programs have been
      cancelled pending further notice.

18.Is the facility screening all staff, contractors, volunteers and vendors when
   they enter the facilities including body temperatures? Yes

19.Is the facility screening all detainee intakes when they enter the facilities
   including travel histories and possible confirmed cases of COVID 19
   contact? Yes

20.Does the facility continue checking body temperatures in the detainee
   population and have procedures to continue monitoring the populations’
   health? Temperatures are taken during sick call and provider
   appointments. If cohorted or isolated based on suspicion, temperatures
   will be taken at least 4 times per day.


21.Does the facility provide education on COVID-19 to staff and detainees that
   includes symptom education, the importance of hand washing and hand
   hygiene, covering coughs with the elbow instead of with hands, and
   requesting to seek medical care if they feel ill? Yes

22.Has the facility identified housing units for the quarantine of patients who
   are suspected of or test positive for COVID-19 infection? Yes

23.   Briefly, what other initiatives have been taken to address COVID 19? Strict
      adherence to State Department of Health and CDC directives.
